The denial of the defendant’s motion to dismiss the indictment returned against him was correct. There is no merit whatsoever to the defendant’s claim that that denial was erroneous on the ground that he “will be greatly embarrassed in his trial in that all of his witnesses were called for examination by the Grand Jury and he himself was called and compelled either to testify or claim his privilege.” There is nothing in the record to indicate that the prosecuting attorney overstepped his proper function before the grand jury. See generally Attorney Gen. v. Pelletier, 240 Mass. 264, 307-308 (1922). Furthermore, the recent case of United States v. Mandujano, 425 U.S. 564 (1976), on which the defendant places so much reliance, disposes of every other argument raised by him in his brief.

Judgment affirmed.